The opinion of the court was delivered by
Lewis, C. J.
An issue to “try the right to money” in court for distribution, without specifying any particular fact in dispute, is irregular: Shertzer’s Executors v. Herr, 7 Harris 86. The issue before us is subject to that objection; but as the court in its final judgment made a proper disposition of the case, the decision is to be affirmed. If the result be correct, the means of arriving at it are not material.
The learned president of the Common Pleas has gone very fully into the facts and the questions of law supposed to be involved. We do not propose to review his opinion further than is necessary to determine the case before us. The only objection to the treasurer’s deed of 31st December 1816 which was brought to the notice of the court below, and assigned for error here, is that it is a conveyance to the commissioners of the county for more than a sum sufficient to cover the taxes in arrears and the costs of the sale. It is certainly true that the county might refuse to ratify such a purchase, and might insist on charging the commissioners individually with the arrears of taxes and the costs of the sale. But it is a matter entirely between the county and her own commissioners. The former owner of the land has nothing to do with it. If he neglects to pay his taxes, the sale takes away his title, whether the purchase by the commissioners be for themselves or for the county. It is true that he gains an extension of the time of redemption where the purchase is by the county. But this advantage cannot be claimed in a case where more than the taxes and costs are paid, and where the county does not and is not bound to purchase at all. The case of Peters v. Hearley, 10 Watts 208, disposes of this objection. The remarks of the judge who delivered the opinion in Cutler v. Brockway, 12 Harris 145, do not overthrow the authority of that case, nor were they intended to interfere in any respect with the principle there decided. As the sale to the commissioners of Venango county was legal, and no redemption has been made, the title of the original owner is completely divested by it. He has nothing whatever to do with the subsequent disposition of the property. The land was situated in the county of Warren, which was annexed to the county of Venango for special *170purposes. The purchase was held in trust for the county of Warren. The commissioners of the latter county were authorized by the Act of 1820 to collect taxes as in other cases. It is not necessary to decide that the Act of 1820 gave to the commissioners of Warren the authority to sell the lands in question. It is sufficient to say that they did sell them, and that the legislature, by Act of 10th May, 1852, confirmed the sale. No private right was violated by the confirmation, because all private rights had been divested by the first sale. It was simply a question between the two counties of Venango and Warren. They are but subdivisions of the government, deriving their existence and powers from the legislature. Their commissioners are nothing more than local agents of the state. Their powers may be revoked or enlarged, and their acts set aside or confirmed at the pleasure of the paramount authority, so long as private rights are not thereby violated. No vested rights of individuals have been in any manner impaired by the Act of 1852. The result is, that the title of the plaintiffs below, derived through that sale, was perfect at the time of the treasurer’s sale for taxes on the 14th June, 1852. They are, therefore, entitled to the money secured by the surplus bond.
But it is alleged that they are estopped from claiming it because they bought the land first at the treasurer’s sale of 1852, and afterwards at the sheriff’s sale of 1854, in pursuance of the judgments entered on the surplus bonds. They had as good a right as others to purchase at these sales. No one was injured by it, and there is no one who has any right to exclude them from claiming the money to which they are clearly entitled.
Judgment affirmed.